Name: Commission Regulation (EEC) No 2044/79 of 18 September 1979 establishing the standard average values for the determination of the values for customs purposes for citrus fruits to be applied during the periods at the beginning of the 1979/80 importing season
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 9 . 79 Official Journal of the European Communities No L 236/ 11 COMMISSION REGULATION (EEC) No 2044/79 of 18 September 19'79 establishing the standard average values for the determination of the value for customs purposes for citrus fruits to be applied during the periods at the begin ­ ning of the 1979/80 importing season the periods at the beginning of the 1979/80 importing season for the citrus fruits listed should be as indi ­ cated in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2 ), and in particular Article 2 (2) thereof, Whereas Article 2 (2) of Regulation (EEC) No 1570/70 lays down that the standard average values to be applied at the beginning of the importing season are to be established on the basis of the arithmetic mean of standard average values of the second and third periods of application of the preceding season ; Whereas application of these rules and criteria means that the standard average values to be applied during HAS ADOPTED THIS REGULATION : Article 1 The standard average values to be applied during the periods at the beginning of the 1979/80 importing season for the citrus fruits listed in the Annex are hereby fixed as shown therein . Article 2 This Regulation shall enter into force on 21 September 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1979 . For the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 171 , 4 . 8 . 1970, p . 10 . ( 2 ) OJ No L 32, 3 . 2 . 1978 , p . 7 . No L 236/ 12 Official Journal of the European Communities 20 . 9 . 79 ANNEX Code Description Amount of standard average values/ 100 kg gross Bfrs/ Lfrs Dkr DM FF £ ( Irl ) Lit Fl £ sterling 1 . Lemons : I 1.1 1.2  Spain (deleted) Uninterrupted importing season 1.3  Countries in southern Africa Uninterrupted importing season 1.4  Other African countries and countries on the Mediterranean Uninterrupted importing season 1.5  USA Uninterrupted importing season 1.6  Other countries 1 577 281-96 98.24 228.38 25-97 44 185 108.03 24-26 2 . Sweet oranges : II 2.1 2.1.1  Countries on the Mediterranean :  Navels (with the exception of Navel sanguines), Navelines , Navelates , Salus ­ tianas , Vernas , Valencia lates , Maltese blondes, Shamoutis , Ovalis , Trovita , Hamlins 1 020 178.85 64.40 147-73 17-27 28 945 69.72 17-27 2.1.2  Sanguines and semi-sanguines , including Navel sanguines and Maltese sanguines . . 1 198 211.28 75-63 1 74-48 20 14 34 306 81.68 2014 2.1 J  Other 688 120.80 43.59 100-08 11.78 19 689 47-08 11.78 2.2  Countries in southern Africa 1 803 322-42 1 1 2-35 261-04 29.71 50 530 123.52 27-79 2.3  USA Uninterrupted importing season 2.4  Brazil 1 173 209.69 73-07 169-79 19-32 32 863 80-34 18.06 2.5  Other countries Uninterrupted importing season 3 . 3.1 3.2 3.3 Grapefruit and pomelos : (deleted)  Cyprus , Egypt , Gaza, Israel , Turkey ....  Countries in southern Africa 1 193 1 407 209.21 251-77 75.79 87-57 173.10 202.77 20.26 23-21 33 509 39 299 81.96 96-10 20-26 21-89 3.4  USA Uninterrupted importing season 3.5  Other American countries Uninterrupted importing season 3.6 4 . 5 . 6 . 7 .  Other countries Clementines Mandarines including Wilkings Monreales and satsumas Tangerines , tangelos , tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 407 1 457 1 815 987 71.61 255.28 320.14 173-08 25-83 91.82 1 14-60 62.39 59-46 21108 264-37 143.39 6-95 24-48 30-52 16.68 11 691 40 710 51 979 27 543 27.90 99.59 1 23.75 67.68 6.95 24-48 30-52 16.68 Uninterrupted importing season